EXHIBIT 99.1 Press Release Las Vegas Sands Reports Record First Quarter 2014 Results For the Quarter Ended March 31, 2014 (Compared to the Quarter Ended March 31, 2013): — Net Revenue Increased 21.4% to a Record $4.01 Billion — Strong Gaming Volumes in Macao Drove Adjusted Property EBITDA Up 49.1% to a Record $939.8 Million — Consolidated Adjusted Property EBITDA Grew 26.8% to a Record $1.48 Billion — Adjusted Earnings per Diluted Share Climbed 36.6% to a Record $0.97 (GAAP Earnings per Diluted Share Increased 37.7% to $0.95) — The Company Paid Dividends of $0.50 per share, an Increase of 42.9% — The Company Returned $810.0 Million of Capital to Shareholders through its Stock Repurchase Program (Exceeding its $75.0 Million per Month Minimum Target) Las Vegas, NV (April 24, 2014) — Las Vegas Sands Corp. (NYSE: LVS) today reported record financial results for the quarter ended March 31, 2014. First Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased to report another quarter of record financial results that reflect continued strong growth in revenue, cash flow and earnings per share.The focused and consistent execution of our global growth strategy, which leverages the power of our convention-based Integrated Resort business model, is clearly driving our financial results.Continued execution of that strategy will extend our position as the global leader in Integrated Resort development and operation. “In Macao, we delivered record financial results, with strong growth and operating momentum reflected in every segment of our business. We welcomed more than seventeen million visits during the quarter to our Macao property portfolio, which delivered a record $939.8 million of adjusted property EBITDA. We remain confident that our market-leading Cotai Strip properties, including our latest Integrated Resort on the Cotai Strip, the Parisian Macao, which is targeted to open in late 2015, will meaningfully enhance the appeal of Macao to business and leisure travelers and provide an outstanding platform for growth in the years ahead.” In Singapore, adjusted property EBITDA reached $435.2 million reflecting strong growth in non-gaming revenue, steady mass gaming results and a higher hold rate on VIP play.Mass win-per-day increased slightly to $4.65 million per day. Mr. Adelson added, “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy.” The company paid a recurring quarterly dividend of $0.50 per common share during the quarter, an increase of 42.9% compared to the first quarter of 2013. The company repurchased approximately $810.0 million of common stock (10.0 million shares at a weighted average price of $80.80) during the quarter ended March 31, 2014. Company-Wide Operating Results Net revenue for the first quarter of 2014 increased 21.4% to reach $4.01 billion, compared to $3.30 billion in the first quarter of 2013. Consolidated adjusted property EBITDA increased 26.8% to reach $1.48 billion in the first quarter of 2014, compared to $1.17 billion in the year-ago quarter.On a hold-normalized basis, adjusted property EBITDA increased 15.2% to reach $1.37 billion in the first quarter of 2014, compared to $1.19 billion in the first quarter of 2013. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the first quarter of 2014 increased 38.4% to $1.14 billion, compared to $826.7 million in the first quarter of 2013.The increase in operating income was principally due to stronger operating results across our Macao property portfolio. On a GAAP basis, net income attributable to Las Vegas Sands in the first quarter of 2014 increased 35.7% to $776.2 million, compared to $572.0 million in the first quarter of 2013, while diluted earnings per share in the first quarter of 2014 increased 37.7% to $0.95, compared to $0.69 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. 2 Adjusted net income (see Note 1) increased to $793.9 million, or $0.97 per diluted share, compared to $583.9 million, or $0.71 per diluted share, in the first quarter of 2013. The increase in adjusted net income was driven by the higher net income attributable to Las Vegas Sands described above. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 34.7% to $2.72 billion in the first quarter of 2014, compared to $2.02 billion in the first quarter of 2013. Adjusted property EBITDA for Sands China Ltd. increased 49.8% to $938.1 million in the first quarter of 2014, compared to $626.4 million in the first quarter of 2013. Net income for Sands China Ltd. increased 66.0% to $751.9 million in the first quarter of 2014, compared to $452.9 million in the first quarter of 2013. The Venetian Macao First Quarter Operating Results The Venetian Macao continued to enjoy Macao market-leading visitation and financial performance. The property delivered record adjusted property EBITDA of $470.1 million, an increase of 34.9% compared to the first quarter of 2013. Non-Rolling Chip drop increased 80.7% to reach a property record $2.41 billion for the quarter with Non-Rolling Chip win percentage of 26.1%.Rolling Chip volume during the quarter increased 31.2% to reach $15.32 billion.Slot handle was $1.45 billion, increasing 21.9% compared to the first quarter of 2013.Mall revenues increased 26.4% during the quarter to reach $38.3 million. The following table summarizes the key operating results for The Venetian Macao for the first quarter of 2014 compared to the first quarter of 2013: Three Months Ended The Venetian Macao Operations March 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 38.2% Rooms 20.0% Food and Beverage 17.8% Mall 26.4% Convention, Retail and Other 44.3% Less - Promotional Allowances ) ) ) -50.7% Net Revenues $ $ $ 35.8% Adjusted Property EBITDA $ $ $ 34.9% EBITDA Margin % 39.7% 40.0% -0.3 pts Operating Income $ $ $ 37.7% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 31.2% Rolling Chip Win %(1) 3.49% 3.57% -0.08 pts Non-Rolling Chip Drop $ $ $ 80.7% Non-Rolling Chip Win % 26.1% 32.1% -6.0 pts Slot Handle $ $ $ 21.9% Slot Hold % 5.1% 5.5% -0.4 pts Hotel Statistics Occupancy % 94.4% 91.6% 2.8 pts Average Daily Rate (ADR) $ $ $
